IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  March 18, 2008
                                No. 07-20192
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

THOMAS EDWARD BIRMINGHAM

                                            Plaintiff-Appellant

v.

NATHANIEL QUARTERMAN; THOMAS PRASIFKA; LIEUTENANT JOHN
DOE; DR OWEN J MURRAY; GINA M SEVILLE; DR MERIDETH WARNER

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CV-2743


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Thomas Edward Birmingham, Texas prisoner # 1244911, appeals the
district court’s summary judgment dismissal of his 42 U.S.C. § 1983 complaint
against various Texas Department of Criminal Justice (TDCJ) officials and
physicians. Birmingham argued in his complaint that the defendants acted with
deliberate indifference to his serious medical needs after he broke his foot while
in prison.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-20192

      In his opening brief, Birmingham argues only that the district court erred
in not requiring the defendants to provide him with copies of his x-rays as part
of his medical records and that discovery was incomplete as a result.
Birmingham also lists the following additional issues without any supporting
argument: (1) whether the district court erred in granting summary judgment
without notifying Birmingham of his right to amend his complaint, and
(2) whether the district court abused its discretion in denying his request for
appointment of counsel.     Because Birmingham does not argue any of his
deliberate indifference claims, nor does he challenge any of the district court’s
determinations concerning those claims, and because Birmingham has not
briefed the complaint amendment and appointment of counsel issues,
Birmingham has abandoned his deliberate indifference claims and the two listed
issues. See Geiger v. Jowers, 404 F.3d 371, 373 n.6 (5th Cir. 2005). In a reply
brief, Birmingham for the first time on appeal argues the merits of his
substantive claims against some of the defendants. However, we do not consider
arguments that are raised for the first time in a reply brief. See Cinel v.
Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).
      As to Birmingham’s argument that the district court erred in failing to
provide him with his x-rays and that his discovery was incomplete as a result,
Birmingham was provided with radiologists’ reports concerning the x-rays, and
he has not shown how his or the district court’s untrained analysis of the actual
x-rays would have created a genuine issue of material fact concerning the issue
whether the defendants acted with deliberate indifference to his medical needs.
See FED. R. CIV. P. 56(c), (f). Accordingly, Birmingham has not shown that the
district court abused its discretion in denying his request for the x-rays. See
Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1441 (5th Cir. 1993).
      AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                       2